Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 2/23/2022.

Examiner’s Amendments 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Attorney of Record Edward Ramage on 3/21/2022.
Please replace the claim listing with the following one:

Claim 1 (currently amended). A public-key management system for named data networks, comprising: 
a named data network comprising a plurality of namespaces, said named data network comprising a plurality of computer servers with one or more microprocessors, and one or more databases in electronic communication therewith; 
a public-key management system in electronic communication with said named data network, said public-key management system comprising a plurality of public-key blockchains, each public-key blockchain associated with a different namespace in said plurality of namespaces in the named data network, wherein each of said public-key said validated 
wherein no public-key blockchain is associated with more than one namespace; 
wherein each validator is a designated data miner for one or more public-key blockchains; 
wherein updating a corresponding public key for a registered namespace by a principal associated with that public key and a registered name[[s]] is completed by appending the updated public key as a new block in the public-key blockchain after the plurality of validators validates the principal using channels specific to the registered namespace;
wherein updating [[a]]the corresponding public key for [[a]]the registered namespace is rejected if initiated by a validator from said plurality of validators;
wherein a revoking record is added to the public-key blockchain if the plurality of validators agree the public key should be revoked; and 
wherein a power of a single Certificate Authority is distributed among the validators.  

Claim 2 (original). The system of claim 1, wherein the plurality of validators do not include all miners of the blockchain.  




Claim 4 (original). The system of claim 1, wherein additions, modifications or changes to the public-key blockchain for a given namespace requires consensus by a majority of all validators.  

Claim 5 (original). The system of claim 1, wherein the system provides one or more programming interfaces to register a new name and public-key pair with a particular public-key blockchain for an associated namespace.  

Claim 6 (original). The system of claim 1, wherein the system provides one or more programming interfaces to query for the latest valid public key corresponding to a given name for an associated namespace.  

Claim 7 (previously presented). The system of claim 1, wherein the system provides one or more programming interfaces to validate a given name and public-key pair for an associated namespace.  

Claim 8 (currently amended). The system of claim 1, wherein updating the corresponding public key uses one or more programming interfaces to the public-key for [[a]]the registered name for [[an]]the associated namespace.  

Claim 9 (currently amended). The system of claim 1, wherein adding the revoking record uses one or more programming interfaces to revoke [[a]]the public-key for [[a]]the registered name for [[an]]the associated namespace.   



Allowed Claims
Claims 1-9 are allowed, in view of the examiner’s amendment above.

Reason for Allowance

 This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 2/23/2022 with respect to the amended claim limitations along with the examiner’s amendments point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        3/24/2022